Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 September 1825
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
Washington
September 4th 1825
Permis me to offer you, in the name of young and very distinguished friend M. Thierry, an intimate friend also to mr de Tracy a Work which is much approved in france, and may seem to you not unworthy of your Historical selection for the University. The author is on the point of loosing His sight. it is a great pityWe leave Here for the Brandywine on the 7th. My Heart is too full to write more. Thousand Blessings on you and family.Your old affectionate friendLafayetteMy Companion Beg to be Respectfully Remembered